Exhibit 10.1

 
IMMUCOR, INC.


FY 2011 Bonus Plan and Long-Term Incentive Plan
For Executive Officers




Adopted April 19, 2010






Bonus Plan


This is a bonus plan for all officers named as executive officers by the
Company’s Board of Directors (currently the CEO, COO, CSO, CFO and General
Counsel).


All bonuses will be based on the Company achieving specified FY 2011 net income
goals and other corporate goals established by the Compensation Committee of the
Board of Directors, and on achievement of individual performance objectives
established for each participant at the beginning of the Company’s fiscal year.
Target net income is subject to such adjustments as may be deemed appropriate by
the Compensation Committee to account for acquisitions, reorganizations and
other events not contemplated by the Compensation Committee at the time the
bonus plan was adopted.


To be eligible to receive a bonus, the employee must have been employed
full-time by the Company not later than March 1 of the fiscal year to which the
bonus applies (the “bonus year”), and must be employed by the Company at the
time bonuses for the bonus year are paid.  For employees who have not been
employed full-time by the Company for the full bonus year, bonuses will be
prorated on a monthly basis, with initial employment during the first 15 days of
a month being treated as employment for the full month, and initial employment
after the first 15 days of a month not being treated as a month of employment.


Bonuses are stated as a percentage of base compensation or salary as of May 31,
2011.


The Compensation Committee will have the authority to interpret the terms and
provisions of the bonus plan and to otherwise supervise the administration of
the bonus plan.  Any determination made by the Compensation Committee under the
bonus plan will be final and binding on all persons, including the Company and
the participants.




Target Bonus Awards


The following table shows target annual bonus awards and the bonus awards earned
at 105% and 110% or more of FY 2011 target net income, as a percentage of base
compensation for each level of plan participant.  Bonus awards can be earned on
a prorated basis if actual net income is 90% or more but less than 100% of
target net income.


 
1

--------------------------------------------------------------------------------

 
 

 
Bonus Award (% of Base Compensation)*
Position Level
Target Bonus
(100% of Target Net Income)
105% of Target
Net Income
110% of Target
Net Income or Above
CEO
45%
67.5%
90%
Other Executive Officers
30%
45%
60%



*
For purposes of this illustration, assumes that other corporate goals and
individual performance goals are achieved.



Bonus Award Determination


Plan participants will be eligible for bonuses based on 3 components, weighted
equally:


·
Immucor’s actual net income compared to target net income for FY 2011 (Net
Income Component)

·
The achievement of other corporate goals established by the Compensation
Committee for FY 2011 (Corporate Goals Component); and

·
The achievement of individual performance objectives for FY2011 (Individual
Goals Component).



If net income is below 90% of target net income, no bonus payments will be made
under the bonus plan, regardless of achievement of goals under the Corporate
Goals Component and Individual Goals Component.




NET INCOME COMPONENT


Net Income Levels


The following table shows the percentage of the Net Income Component that will
be earned if net income is at or below the FY 2011 target net income.


If net income is the
following percent of
target net income*
Percentage of Net
Income Component
Earned
<95%
0%
95%
50%
100%
100%



*
Net Income Component will be prorated for in-between percentages of target net
income.





 
2

--------------------------------------------------------------------------------

 
CORPORATE GOALS COMPONENT


If net income is at least 90% of target net income,


·
The Corporate Goals Component may be earned through achievement of corporate
goals established by the Compensation Committee for FY 2011.



The amount of the Corporate Goals Component earned for performance in this area
will be prorated for partial achievement of goals.


INDIVIDUAL GOALS COMPONENT


If net income is at least 90% of target net income,


·
The Individual Goals Component may be earned through achievement of individual
performance goals for FY 2011.



The amount of the Individual Goals Component earned for performance for this
area will be prorated for partial achievement of goals.
 
 
Long-Term Incentive Plan


Long-term incentives (i.e., equity incentives) (“LTIs”) will be awarded to
executive officers for FY 2011 based on position, salary levels and employee
performance.  All awards will be granted pursuant to the Immucor, Inc. 2005
Long-Term Incentive Plan or such successor plan that may be established.  Target
values of LTI awards are stated as a percentage of base compensation or salary
as of May 31, 2010.


The Compensation Committee will have the authority to interpret the terms and
provisions of this long-term incentive plan and to otherwise supervise the
administration of this long-term incentive plan.  Any determination made by the
Compensation Committee under this long-term incentive plan will be final and
binding on all persons, including the Company and the participants.


 
3

--------------------------------------------------------------------------------

 
Target value of LTI awarded:
CEO – 120% to 180% of base compensation*
 
Other Executive Officers – 80% to 120% of base compensation*
       
* Exact percentages to be determined by the Compensation Committee.
     
LTI target mix – CEO:
Restricted Stock Value
65% of LTI target value
 
Stock Option Value
35% of LTI target value
     
LTI target mix –Other Executive Officers:
         
Restricted Stock Value
75% of LTI target value
 
Stock Option Value
25% of LTI target value

 
Long-term incentive grants to executive officers will be subject to stock
retention guidelines established by the Compensation Committee from time to
time.


Calculation of Share Amounts


Each element of the LTI grant (i.e., stock options and restricted stock) is
intended to represent the estimated economic value of that element on the day
before the date of grant.  For purposes of determining the number of shares
covered by each element, the following calculation should be used, which assumes
(for illustration purposes only) that the economic value of stock options, using
the Black-Scholes method, is 40% of the fair market value the day before the
grant and a target mix of 75% Restricted Stock and 25% Stock Options:


LTI Target Value x 75% = Restricted Stock Value


LTI Target Value x 25% = Stock Option Value


# Restricted Shares = Restricted Stock Value/ fair market value of the stock the
day before the grant


# Stock Option Shares = Stock Option Value / (Black Scholes ratio (40%) x fair
market value of the stock the day before the grant)


Vesting


Stock Options will vest over four (4) years, 25% per year on the anniversary of
the date of grant.


Restricted Stock will vest over five (5) years, 20% per year on the anniversary
of the date of grant.




4